__________



 

 

 

 

 

 

INDEMNIFICATION AGREEMENT



 

 

 

 

 

 

 

Between

:





 

DUMA ENERGY CORP.



 

 

And

:





 

u [INDEMNITEE]



 

 

 

 

 

Duma Energy Corp.

800 Gessner, Suite 200, Houston, Texas, U.S.A., 77024



--------------------------------------------------------------------------------



INDEMNIFICATION AGREEMENT



     THIS INDEMNIFICATION AGREEMENT

is made and dated for reference as fully executed effective on this u day of u ,
2013.





BETWEEN

:



DUMA ENERGY CORP.

, a company incorporated under the laws of the State of Nevada, U.S.A., and
having an address for notice and delivery located at 800 Gessner, Suite 200,
Houston, Texas, U.S.A., 77024



(the "Indemnitor");

OF THE FIRST PART

AND

:



u [INDEMNITEE]

, an individual, having an address for notice and delivery located at u



(the "Indemnitee");

OF THE SECOND PART

(and the Indemnitor and the Indemnitee being hereinafter singularly also
referred to as a "Party" and collectively referred to as the "Parties" as the
context so requires).



WHEREAS

:



A.     The Indemnitor desires to attract and retain the services of highly
qualified individuals as directors, officers, employees and consultants;

B.     Increased corporate litigation has subjected directors, officers,
employees and consultants to litigation risks and expenses, and the limitations
on the availability of D&O Insurance (as hereinafter defined) has made it
increasingly difficult for the Indemnitor to attract and retain such persons;

C.     The Indemnitee does not regard the protection currently provided by
applicable law, the Indemnitor's Articles of Incorporation or Bylaws, each as
amended from time to time (collectively, the "Charter Documents"), and any
insurance as adequate under the present circumstances, and the Indemnitee may
not be willing to serve as a director, officer, employee and/or consultant
without additional contractual protection;

D.     The Indemnitor has requested the Indemnitee to act as a director,
officer, consultant, employee, member, manager, trustee or agent of the
Indemnitor or of any subsidiary or affiliate of the Indemnitor and has proffered
this Indemnification Agreement (this "Agreement") to the Indemnitee as an
additional inducement to serve in such capacity;

-2-



--------------------------------------------------------------------------------



E.     The Indemnitor desires to provide the Indemnitee with specific
contractual assurance of the Indemnitee's right to indemnification from the
Indemnitor against litigation risks and expenses (regardless, among other
things, of any amendment to or revocation of the Charter Documents or any change
in the ownership of the Indemnitor or the composition of its Board of Directors)
which indemnification is intended to be greater than that which is afforded by
the Charter Documents; and

F.     This Agreement is a supplement to and in furtherance of the
indemnification provided by applicable law and in the Charter Documents, and any
resolutions adopted pursuant thereto, and this Agreement shall not be deemed a
substitute therefor, nor shall this Agreement be deemed to limit, diminish or
abrogate any rights of the Indemnitee thereunder;

NOW THEREFORE THIS AGREEMENT WITNESSETH

that, in consideration of these premises, the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which is acknowledged by each of the Parties, the Parties
covenant and agree as set forth below.





Article 1
AGREEMENT

1.1     Definitions. For the purposes of this Agreement, the following terms
shall have the following meanings:

(a) "Act" means the United States Securities Act of 1933, as amended, together
with all rules promulgated thereunder;

(b) "Action" means any action, inquiry, investigation, suit or other proceeding
before a court or other tribunal in which a Claim (as hereinafter defined) is
brought, made or advanced by or against the Indemnitee;

(c) "Agent" means any person who (i) is or was a director or officer of the
Indemnitor or a subsidiary of the Indemnitor or (ii) is or was serving at the
request of the Indemnitor, or a subsidiary of the Indemnitor, as a director or
officer of a foreign or domestic corporation, partnership, joint venture, trust
or other enterprise;

(d) "Beneficial Owner" has the meaning given to the term "beneficial owner" in
Rule 13d-3 under the United States Securities Exchange Act of 1934, as amended;

(e) "Board" and "Board of Directors" means the Board of Directors of the
Indemnitor as duly constituted from time to time;

(f) "Change in Control" means the occurrence after the date of this Agreement of
any of the following events:

(i)     any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Indemnitor representing 20% or more of the Indemnitor's
then outstanding Voting Securities (unless the change in relative Beneficial
Ownership of the Indemnitor's securities by any Person results solely from a
reduction in the aggregate number of outstanding shares of securities entitled
to vote generally in the election of directors;

-3-



--------------------------------------------------------------------------------



(ii)     the consummation of a reorganization, merger or consolidation, unless
immediately following such reorganization, merger or consolidation, all of the
Beneficial Owners of the Voting Securities of the Indemnitor immediately prior
to such transaction beneficially own, directly or indirectly, more than 50% of
the combined voting power of the outstanding Voting Securities of the entity
resulting from such transaction;

(iii)     during any period of two consecutive years, not including any period
prior to the execution of this Agreement, individuals who at the beginning of
such period constituted the Board (including for this purpose any new directors
whose election by the Board or nomination for election by the Indemnitor's
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute at least a majority of the Board; or

(ii)     the stockholders of the Indemnitor approve a plan of complete
liquidation or dissolution of the Indemnitor or an agreement for the sale or
disposition by the Indemnitor of all or substantially all of the Indemnitor's
assets.

(g)     "Claim" means:

(i)     any threatened, pending or completed action, suit, proceeding,
arbitration, mediation or other alternative dispute resolution mechanism,
whether civil, criminal, administrative, arbitrative, investigative or
otherwise, and whether made pursuant to federal, state or other law; or

(ii)     any inquiry, hearing, investigation or other proceeding that the
Indemnitee determines might lead to the institution of any such action, suit,
proceeding, arbitration, mediation or other alternative dispute resolution
mechanism.

(h)     "D&O Insurance" means any insurance policy or policies providing
liability insurance for directors, officers, employees or agents of the
Indemnitor or of any subsidiary of the Indemnitor;

(i)     "Exchange Act" means the United States Securities Exchange Act of 1934,
as amended, together with all rules promulgated thereunder;

(j)     "Expenses" shall be broadly construed and shall include, without
limitation, all direct and indirect costs of any kind or nature whatsoever
(including, without limitation, all attorneys', experts', witness or other
professional costs, fees and related disbursements, retainers, premiums,
security for and other costs relating to any bonds, transcript costs, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, printing and binding costs, delivery services fees and all other
out-of-pocket costs of whatever nature), actually and reasonably incurred by the
Indemnitee in connection with the investigation, preparation, prosecution,
defense or appeal of, or being or preparing to be a witness in, or otherwise
participating in, a Proceeding, the establishing, defending or enforcing rights
to indemnification under this Agreement, the NRS or any D&O Insurance or
otherwise, including in connection with the interpretation thereof, and amounts
paid in settlement by or on behalf of the Indemnitee, but shall not include any
judgments, fines or penalties actually levied against the Indemnitee for such
individual's violations of law;

-4-



--------------------------------------------------------------------------------



(k)     "Indemnifiable Event" means any event or occurrence, whether occurring
before, on or after the date of this Agreement, related to the fact that the
Indemnitee is or was a director, officer, consultant, employee or agent of the
Indemnitor or any subsidiary of the Indemnitor, or is or was serving at the
request of the Indemnitor or by reason of an action on inaction by the
Indemnitee in any such capacity (whether or not serving in such capacity at the
time of any Loss is incurred for which indemnification can be provided under
this Agreement);

(l)     "Independent Counsel" means a law firm, or a partner or a member of a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent: (i)
the Indemnitor or the Indemnitee in any matter material to either such Party
(other than as Independent Counsel with respect to matters concerning the
Indemnitee under this Agreement, or other indemnitees under similar
indemnification agreements); or (ii) any other party to the proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term "Independent Counsel" shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Indemnitor or the Indemnitee in
an Action to determine the Indemnitee's rights under this Agreement;

(m)     "Judgment" means any award of damages or other monetary compensation
made in an Action or any amounts the Indemnitee is ordered to pay by any court
or other tribunal or by any government, governmental department, body,
commission, board, bureau, agency or instrumentality having proper jurisdiction
as a result of any Claim brought, made or advanced of or against the Indemnitee;

(n)     "Losses" means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA excise
taxes, amounts paid or payable in settlement, including any interest,
assessments, any federal, state, local or foreign taxes imposed as a result of
the actual or deemed receipt of any payments under this Agreement and all other
charges paid or payable in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness or participate in, any Claim;

(o)     "not opposed to the best interests of the Indemnitor" means, for
purposes of this Agreement, a person who acted in good faith and in a manner
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner "not opposed to the best interests of the Indemnitor" as referred to in
this Agreement;

(p)     "NRS" means the Nevada Revised Statutes, as amended;

(q)     "Person" means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity and includes the meaning set
forth in Sections 13(d) and 14(d) of the Exchange Act;

-5-



--------------------------------------------------------------------------------



(r)     "Proceeding" means, without limitation, any threatened, pending or
completed Action, suit, arbitration, mediation or other alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or other
actual, threatened or completed proceedings, whether brought in the right of the
Indemnitor or otherwise and whether of a civil, criminal, administrative or
investigative nature and whether made pursuant to federal, state or other law,
and whether formal or informal in any case, including any appeal therefrom, in
which the Indemnitee was, is or will be involved as a party, a potential party,
a non-party witness or otherwise by reason of: (i) the fact that the Indemnitee
is or was a director, officer, consultant or agent of the Indemnitor or of a
subsidiary of the Indemnitor; (ii) the fact that any action taken by the
Indemnitee or of any action on the Indemnitee's part while acting as director,
officer, consultant or agent of the Indemnitor or of a subsidiary of the
Indemnitor; or (iii) the fact that the Indemnitee is or was serving at the
request of the Indemnitor as a director, trustee, general partner, managing
member, officer, employee, consultant, agent or fiduciary of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise and, in any such case described above, whether or not serving in any
such capacity at the time any liability or expense is incurred for which
indemnification, reimbursement or advancement of Expenses may be provided under
this Agreement;

(s)     "SEC" means the United States Securities and Exchange Commission;

(t)     "serving at the request of the Indemnitor" means any service of the
Indemnitee as a director, officer, consultant, employee, member, manager,
trustee or agent of the Indemnitor or of any subsidiary or affiliate of the
Indemnitor from time to time;

(u)     "Settlement" means an agreement to compromise a Claim or an Action;

(v)     "Subsidiary" means any corporation or limited liability company of which
more than 50% of the outstanding voting securities or equity interests are
owned, directly or indirectly, by the Indemnitor and one or more of its
subsidiaries, and any other corporation, limited liability company, partnership,
joint venture, trust, employee benefit plan or other enterprise of which the
Indemnitee is or was serving at the request of the Indemnitor as a director,
officer, employee, agent or fiduciary;

(w)     "to the fullest extent permitted by applicable law" means: (i) to the
fullest extent permitted by the provision of the NRS that authorizes or
contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the NRS; and (ii) the fullest
extent authorized by any amendments to or replacements of the NRS adopted after
the date of this Agreement that increase the extent to which a corporation may
indemnify its officers, directors, employees, consultants or agents; and

(x)     "Voting Securities" means any securities of the Indemnitor that vote
generally in the election of the Board of Directors.

-6-



--------------------------------------------------------------------------------



Article 2
SERVICES

2.1     Services to the Indemnitor. The Indemnitee agrees to continue to serve
as a director, officer, consultant, employee, member, manager, trustee or agent
of the Indemnitor or of any subsidiary or affiliate of the Indemnitor for so
long as Indemnitee is duly elected or appointed or until the Indemnitee tenders
the Indemnitee's resignation or is no longer serving in such capacity or
capacities. This Agreement shall not be deemed an employment agreement between
the Indemnitor and the Indemnitee.

2.2     Indemnitee's right to terminate. Nothing herein contained shall in any
way affect the Indemnitee's right to resign from the Indemnitee's position as a
director, officer, consultant, employee, member, manager, trustee or agent of
the Indemnitor or of any subsidiary or affiliate of the Indemnitor at any time.

Article 3
INDEMNITY

3.1     Indemnity right. Subject to section "8.1" hereinbelow, the Indemnitor
shall indemnify and save harmless the Indemnitee, and the Indemnitee's
successors, heirs and personal representatives (together with the Indemnitee,
the "Indemnified Parties", and each, an "Indemnified Party"), to the fullest
extent permitted by applicable law, against and from:

(a)     any and all Actions, Claims and Proceedings whether current, threatened,
pending or completed, whether civil, criminal, quasi-criminal or administrative,
of every nature and kind whatsoever which may be brought or made by any Person,
firm, corporation or government, or by any governmental department, body,
commission, board, bureau, agency or instrumentality, against any Indemnified
Party in connection with the Indemnitee serving at the request of the
Indemnitor;

(b)     any and all costs, damages, charges, Expenses (including legal fees and
disbursements, on a full indemnity basis), fines, liabilities (statutory or
otherwise), Losses and penalties which the Indemnitee may sustain, incur or be
liable for in consequence of the Indemnitee serving at the request of the
Indemnitor, whether or not sustained or incurred by reason of the Indemnitee's
negligence, default, breach of duty, breach of trust, failure to exercise due
diligence or otherwise in relation to the Indemnitor or any of its affiliates or
Subsidiaries from time to time, or any of their respective affairs; and

(c)     in particular, and without in any way limiting the generality of the
foregoing, any and all costs, damages, charges, Expenses (including legal fees
and disbursements on a full indemnity basis), fines, liabilities, Losses and
penalties which any Indemnified Party may sustain, incur or be liable for as a
result of or in connection with the release of or presence in the environment of
substances, contaminants, litter, waste, effluent, refuse, pollutants, hazardous
substances or deleterious materials and that arise out of or are in any way
connected with the management, operation, activities or existence of the
Indemnitor or any of the affiliates or Subsidiaries of the Indemnitor as may be
applicable.

3.2     Indemnification in derivative actions and direct actions by the
Indemnitor. Subject to section "8.1" hereinbelow, the Indemnitor shall indemnify
the Indemnitee to the fullest extent permitted by applicable law if the
Indemnitee is a party to or threatened to be made a party to or otherwise
involved in any Proceeding by or in the right of the Indemnitor to procure a
Judgment in its favor, against any and all Expenses actually and reasonably
incurred by the Indemnitee, or on the Indemnitee's behalf, in connection with
the investigation, defense, settlement, or appeal of such Proceedings if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Indemnitor;
provided, however, that, if the NRS so provides, no indemnification against such
Expenses shall be made in respect to any Claim, Action, issue or matter in such
Proceedings as to which the Indemnitee shall have been adjudged by a court of
competent jurisdiction to be liable to the

-7-



--------------------------------------------------------------------------------



Indemnitor unless and to the extent that a court of competent jurisdiction shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, the Indemnitee is fairly and
reasonably entitled to indemnification for such expenses as such court of
competent jurisdiction deems proper.

3.3     Indemnitor to pay for any Judgment. The Indemnitor shall pay any
Judgment which may be given against the Indemnitee unless any of the
circumstances set out in section "8.1" hereinbelow applies to the Action in
respect of which the Judgment is given, or unless and to the extent the
Indemnitee is otherwise entitled to indemnity under a D&O Insurance policy of
insurance as contemplated by section "5.2" hereinbelow, and in either case,
subject to the following, the Indemnitee shall pay to the Indemnitor, within 30
calendar days of the Indemnitor making demand therefore, all, fees, costs and
Expenses (including legal fees and disbursements on a full indemnity basis)
which result from the defence and appeal of the Action, including the costs of
any investigation undertaken by the Indemnitor in connection with the Action.
For the purposes of the foregoing the Indemnitee shall be entitled to deduct
from any such payment to the Indemnitor any amounts which the Indemnitee may
have already received from any D&O Insurance policy that the Indemnitee may then
have in place and for which the Indemnitee is being provided coverage.

3.4     Partial indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Indemnitor for some or a
portion of any Expenses actually and reasonably incurred by the Indemnitee in
the investigation, defense, Settlement or appeal of a Proceeding, but is
precluded by applicable law or the specific terms of this Agreement to
indemnification for the total amount thereof, the Indemnitor shall nevertheless
indemnify the Indemnitee for the portion thereof to which the Indemnitee is
entitled.

3.5     Indemnification for Expenses of a Witness. To the extent that the
Indemnitee is, by reason of the Indemnitee serving at the request of the
Indemnitor, a witness in any Proceeding to which the Indemnitee is not a party,
the Indemnitor acknowledges that it shall indemnify the Indemnitee to the
fullest extent permitted by applicable law against all Expenses actually and
reasonably incurred by the Indemnitee or on the Indemnitee's behalf in
connection therewith.

Article 4
EXPENSES

4.1     Advancement of Expenses. The Indemnitee shall have the right to the
advancement by the Indemnitor, prior to the final disposition of any Claim by
final adjudication to which there are no further rights of appeal, of any and
all Expenses actually and reasonably paid or incurred by the Indemnitee in
connection with any Claim arising out of an Indemnifiable Event. The
Indemnitee's right to such advancement of Expenses is not subject to the
satisfaction of a standard of conduct. The Indemnitee's obligation to reimburse
the Indemnitor for Expenses shall be unsecured and no interest shall be charged
thereon, and shall be made without regard to the Indemnitee's ability to repay
such advances.

4.2     Advancement of Expenses process. Without limiting the generality or
effect of the foregoing, and to the extent not prohibited by law, the Indemnitor
shall advance the Expenses incurred by the Indemnitee in connection with any
Proceeding, and such advancement shall be made within 30 calendar days after the
receipt by the Indemnitor of a statement or statements requesting such advances
(which shall include invoices received by the Indemnitee in connection with such
Expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause the
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice) and an undertaking

-8-



--------------------------------------------------------------------------------



to repay the advancement of Expenses if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final Judgment, not subject
to appeal, that the Indemnitee is not entitled to be indemnified by the
Indemnitor. Advances shall be unsecured, interest free and without regard to the
Indemnitee's ability to repay the related Expenses. Advances shall include any
and all Expenses actually and reasonably incurred by the Indemnitee pursuing an
Action to enforce the Indemnitee's right to indemnification under this Agreement
or otherwise and this right of advancement including Expenses incurred preparing
and forwarding statements to the Indemnitor to support the advances claimed. The
Indemnitee acknowledges that the execution and delivery of this Agreement shall
constitute an undertaking providing that the Indemnitee shall, to the fullest
extent required by law, repay the advance if and to the extent that it is
ultimately determined by a court of competent jurisdiction in a final Judgment,
not subject to appeal, that the Indemnitee is not entitled to be indemnified by
the Indemnitor. The right to advances under this section shall continue until
final disposition of any Proceeding, including any appeal therein. This section
shall not apply to any claim made by Indemnitee for which indemnity is excluded
pursuant to section "8.1" hereinbelow.

Article 5
NOTIFICATION AND DEFENSE OF CLAIMS

5.1     Notification of Claims. The Indemnitee shall notify the Indemnitor in
writing of any matter with respect to which the Indemnitee intends to seek
indemnification or advancement of Expenses as soon as reasonably practicable
following the receipt by the Indemnitee of notice thereof, including a brief
description (based upon information then available to Indemnitee) of the nature
of and the facts underlying the related Claim. The failure of the Indemnitee to
notify the Indemnitor shall not relieve the Indemnitor of any obligation which
it may have to the Indemnitee under this Agreement or otherwise, and any delay
in so notifying the Indemnitor shall not constitute a waiver by the Indemnitee
of any rights.

5.2     Insurance. To the extent that the Indemnitor maintains an D&O Insurance
policy or policies providing liability insurance for directors, officers,
employees, consultants or agents of the Indemnitor, or of any affiliate or
subsidiary of the Indemnitor, the Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee, consultant or agent
under such policy or policies. If, at the time of the receipt of a notice of a
Claim pursuant to the terms hereof, the Indemnitor has D&O Insurance in effect,
the Indemnitor shall give prompt notice of the commencement of such Proceeding
to the insurers in accordance with the procedures set forth in the respective
policies. The Indemnitor shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies.
Further, the Indemnitor will advise the Indemnitee promptly after it becomes
aware of any material change or lapse in, or withdrawal of, coverage of any D&O
Insurance of the Indemnitor's, or of any affiliates or subsidiaries of the
Indemnitor, existing or former directors and/or officers, details of any claim
made under such a policy and the triggering of any extended reporting period
applicable to any such policy.

5.3     Assumption of defense. The Indemnitor shall be entitled to participate
in the defense of any Claim relating to an Indemnifiable Event at its own
expense and, except as otherwise provided below, to the extent the Indemnitor so
wishes, it may assume the defense thereof with counsel reasonably acceptable to
the Indemnitee upon the delivery to the Indemnitee of written notice of its
election to do so. Upon assumption of the defense by the Indemnitor and the
retention of such counsel by the Indemnitor, the Indemnitor shall not be liable
to the Indemnitee under this Agreement for any fees of counsel subsequently
incurred by the Indemnitee with respect to the same Proceeding, provided that
the Indemnitee shall have the right

-9-



--------------------------------------------------------------------------------



to employ separate counsel in such Proceeding at the Indemnitee's sole cost and
expense. Notwithstanding the Indemnitor's assumption of the defense of any such
Proceeding, the Indemnitor shall be obligated to pay the fees and expenses of
the Indemnitee's counsel to the extent (i) the employment of counsel by the
Indemnitee is authorized by the Indemnitor, (ii) counsel for the Indemnitor or
the Indemnitee shall have reasonably concluded that there is a conflict of
interest between the Indemnitor and the Indemnitee in the conduct of any such
defense such that the Indemnitee needs to be separately represented, (iii) the
fees and expenses are non-duplicative and reasonably incurred in connection with
the Indemnitee's role in the Proceeding despite the Indemnitor's assumption of
the defense, (iv) the Indemnitor is not financially or legally able to perform
its indemnification obligations or (v) the Indemnitor shall not have retained,
or shall not continue to retain, such counsel to defend such Proceeding. In the
event the Indemnitor assumes the defense of such Proceeding, as contemplated
herein, the Indemnitor may not enter into a Settlement of Claims with respect to
such Proceeding as it relates to Claims against the Indemnitee without the prior
consent of the Indemnitee, and which consent shall not be unreasonably withheld.
Regardless of any provision in this Agreement, the Indemnitee shall have the
right to employ counsel in any Proceeding at the Indemnitee's personal expense.
The Indemnitor shall not be entitled, without the consent of the Indemnitee, to
assume the defense of any claim brought by or in the right of the Indemnitor.

5.4     Required to defend. Subject to this section, the Indemnitor shall
defend, on behalf of the Indemnitee, any Claim, Action or Proceeding, even if
the basis for the Claim, Action or Proceeding is groundless, false or
fraudulent. If the Indemnitor, in the Indemnitor's reasonable opinion, as
evidenced by written opinion of the Indemnitor's counsel, believes that any of
the circumstances described in section "8.1" hereinbelow apply to the Claim,
Action or Proceeding, then the Indemnitor, upon giving the Indemnitee written
notice of its belief and the grounds therefore, may refuse to so defend the
Claim, Action or Proceeding, but such refusal shall not relieve the Indemnitor
from any of its obligations of indemnity hereunder if it has determined that
none of the provisions of section "8.1" apply to the Claim or Action.

5.5    Defence counsel. The Indemnitor shall consult with and pay reasonable
heed to the Indemnitee concerning the appointment of any defence counsel to be
engaged by the Indemnitor in fulfillment of its obligation to defend a Claim,
Action or Proceeding pursuant to sections "5.3" and "5.4" hereinabove.

5.6     Investigation. The Indemnitor shall have full power and authority to
conduct such investigation of each Claim, Action and Proceeding as is reasonably
necessary in the circumstances and shall pay all costs of such investigation.

5.7     Access to records. The Indemnitee and the Indemnitee's legal counsel
may, with the consent of the Board (which consent may not be unreasonably
withheld), review, during regular business hours, all documents, records and
other information with respect to the Indemnitor or any other entity in which
the Indemnitee acted as a director, consultant, employee agent and/or officer
which are under the Indemnitor's control and which may be reasonably necessary
in order for the Indemnitee's defence against any Claim, Action or Proceeding
that relates to, arises from or is based on the Indemnitee's service as a
director, consultant, employee, agent and/or officer of the Indemnitee or a
director and/or officer of any affiliate or subsidiary of the Indemnitor;
provided, however, that the Indemnitee will maintain all such information in
strictest confidence except to the extent necessary for the Indemnitee's defence
in any Claim, Action or Proceeding. This section will not apply where the Claim,
Action or Proceeding is initiated by the Indemnitor or any of its affiliates or
subsidiaries as the case may be.



-10-



--------------------------------------------------------------------------------



Article 6
PROCEDURE UPON APPLICATION FOR INDEMNIFICATION

6.1     Indemnification procedure. In order to obtain indemnification pursuant
to this Agreement, the following process is required:

(a)     the Indemnitee shall notify the Indemnitor promptly in writing upon
receiving notice of any demand, Claim, Action, Proceeding, Judgment or other
requirement for payment that the Indemnitee reasonably believes to be subject to
indemnification under the terms of this Agreement, and shall request payment
thereof by the Indemnitor. Indemnification payments requested by the Indemnitee
shall be made by the Indemnitor no later than 30 calendar days after receipt of
the written request of the Indemnitee. Any delay in providing the request will
not relieve the Indemnitor from its obligations under this Agreement, except to
the extent such failure is prejudicial. Claims for advancement of Expenses shall
be made under the provisions of Article "4" hereinabove;

(b)     upon written request by the Indemnitee for indemnification, a
determination, if required by applicable law, with respect to the Indemnitee's
entitlement thereto shall be made in the specific case by one of the following
methods:

(i)     if a Change in Control shall have occurred, by Independent Counsel in a
written opinion to the Board of Directors, a copy of which shall be delivered to
the Indemnitee;

(ii)     if a Change in Control shall not have occurred, by a majority vote of
the directors of the Indemnitor who are not and were not a party to the
Proceeding in respect of which indemnification is sought by the Indemnitee
(collectively, the "Disinterested Directors"), even though less than a quorum;
or

(iii)     if a Change in Control shall not have occurred, if a quorum of
Disinterested Directors cannot be obtained, or if the Disinterested Directors so
direct by majority vote of a quorum of such Disinterested Directors, by
Independent Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to the Indemnitee;

(c)     if the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to subsection "(b)" hereinabove, the Independent
Counsel shall be selected as provided in this section. If a Change in Control
shall not have occurred, the Independent Counsel shall be selected by the Board,
and the Indemnitor shall give written notice to the Indemnitee advising him of
the identity of the Independent Counsel so selected. If a Change in Control
shall have occurred, the Independent Counsel shall be selected by the Indemnitee
(unless the Indemnitee shall request that such selection be made by the Board,
in which event the preceding sentence shall apply), and the Indemnitee shall
give written notice to the Indemnitor advising it of the identity of the
Independent Counsel so selected. In either event, the Indemnitee or the
Indemnitor, as the case may be, may, within ten days after such written notice
of selection shall have been given, deliver to the Indemnitor or to Indemnitee,
as the case may be, a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Counsel so selected does not meet the

-11-



--------------------------------------------------------------------------------



requirements of "Independent Counsel" as defined in section "1.1" of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the Person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit. If, within 21 calendar days
after the later of (i) submission by the Indemnitee of a written request for
indemnification and (ii) the final disposition of the Proceeding, the Parties
have not agreed upon an Independent Counsel, either the Indemnitor or the
Indemnitee may petition a court of competent jurisdiction for resolution of any
objection which shall have been made by the Indemnitor or the Indemnitee to the
other's selection of Independent Counsel and for the appointment as Independent
Counsel of a Person selected by the court or by such other Person as the court
shall designate, and the Person with respect to whom all objections are so
resolved or the Person so appointed shall act as Independent Counsel. The
Indemnitor shall pay any and all reasonable fees and expenses of the Independent
Counsel incurred by such Independent Counsel in connection with acting pursuant
to subsection "(b)" hereinabove, and the Indemnitor shall pay all reasonable
fees and expenses incident to the procedures of this subsection regardless of
the manner in which such Independent Counsel was selected or appointed;

(d)     in making a determination with respect to entitlement to indemnification
hereunder, the Person(s) making such determination shall presume that the
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with subsection "6.1(a)"
hereinabove, and the Indemnitor shall, to the fullest extent not prohibited by
law, have the burden of proof to overcome that presumption in connection with
the making by such Person(s) of any determination contrary to that presumption,
by clear and convincing evidence;

(e)     the Indemnitee shall be deemed to have acted in good faith for the
purposes of indemnification under this Agreement if the Indemnitee's actions are
based on the records or books of account of the Indemnitor, including financial
statements, or on information supplied to the Indemnitee by the directors,
officers, agents or employees of the Indemnitor in the course of their duties,
or on the advice of legal counsel for the Indemnitor or on information or
records given or reports made to the Indemnitor by an independent certified
public accounted or by an appraiser or other expert selected by the Indemnitor.
In addition, the knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Indemnitor shall not be imputed to the
Indemnitee for purposes of determining the right to indemnification under this
Agreement. The (i) provisions of this section shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement and (ii) termination of any Proceeding or of any claim, issue or
matter therein, by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of the
Indemnitee to indemnification or create a presumption that the Indemnitee did
not act in good faith and in a manner which he reasonably believed to be in or
not opposed to the best interests of the Indemnitor or, with respect to any
criminal Proceeding, that the Indemnitee had reasonable cause to believe that
his conduct was unlawful. Whether or not the foregoing provisions of this
subsection are satisfied, it shall in any event be presumed that the Indemnitee
has at all times

-12-



--------------------------------------------------------------------------------



acted in good faith and in a manner the Indemnitee reasonably believed to be in
or not opposed to the best interests of the Indemnitor. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence;

(f)     if the Person empowered or selected under subsection "6.1(b)"
hereinabove to determine whether the Indemnitee is entitled to indemnification
either determines that the Indemnitee is entitled to indemnification or shall
not have made a determination within 30 calendar days after receipt by the
Indemnitor of the request therefor, the requested determination of entitlement
to indemnification shall be deemed to have been made and the Indemnitee shall be
entitled to such indemnification absent:



(i)     a misstatement by the Indemnitee of a material fact, or an omission of a
material fact necessary to make the Indemnitee's statement not materially
misleading, in connection with the request for indemnification; or



(ii)     a prohibition of such indemnification under applicable law; provided,
however, that such 30 calendar day period may be extended for a reasonable time,
not to exceed an additional 14 calendar days, if the Person, Persons or entity
making the determination with respect to entitlement to indemnification in good
faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; and

(g)     the Indemnitee shall cooperate with the Person, Persons or entity making
such determination with respect to the Indemnitee's entitlement to
indemnification, including providing to such Person, Persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
Independent Counsel or Disinterested Director shall act reasonably and in good
faith in making a determination under this Agreement of the Indemnitee's
entitlement to indemnification. Any costs or Expenses (including attorneys' fees
and disbursements) incurred by the Indemnitee in so cooperating with the Person,
Persons or entity making such determination shall be borne by the Indemnitor
(irrespective of the determination as to the Indemnitee's entitlement to
indemnification) and the Indemnitor hereby indemnifies and agrees to hold the
Indemnitee harmless therefrom.

6.2     Court application for indemnification. In the event that (i) a
determination is made pursuant to subsection "6.1(b)" of this Agreement that the
Indemnitee is not entitled to indemnification under this Agreement, (ii) the
Indemnitor fails to make timely payments or advance Expenses as set forth in
this Agreement or (iii) the Indemnitor or any other Person takes or threatens to
take any action to declare this Agreement void or unenforceable, or institutes
any litigation or other action or proceeding designed to deny, or to recover
from, the Indemnitee the benefits provided or intended to be provided to the
Indemnitee hereunder, the Indemnitee shall have the right to apply to any court
of competent jurisdiction for the purpose of determining the Indemnitee's
entitlement for indemnification and enforcing the Indemnitee's right to
indemnification or advancement of Expenses pursuant to this Agreement.
Alternatively, the Indemnitee, at the Indemnitee's option, may seek an award in
arbitration with respect to the Indemnitee's entitlement to such indemnification
or advancement of Expenses, to be conducted before JAMS, the resolution experts,
pursuant to its rules. The Indemnitee shall commence such

-13-



--------------------------------------------------------------------------------



proceedings seeking an adjudication within 180 calendar days following the date
on which the Indemnitee first has the right to commence such proceedings
pursuant to this section. In such an enforcement hearing or proceeding, the
burden of proof shall be on the Indemnitor to prove that indemnification or
advancement of Expenses to the Indemnitee is not required under this Agreement
or permitted by applicable law. Any determination by the Indemnitor (including
its Board, shareholders or Independent Counsel) that the Indemnitee is not
entitled to indemnification hereunder, shall not be a defense by the Indemnitor
to the proceeding nor create any presumption that the Indemnitee is not entitled
to indemnification or advancement of Expenses hereunder. The Indemnitor shall
not oppose the Indemnitee's right to seek any such adjudication or award in
arbitration in accordance with this Agreement. To the extent not prohibited by
law, the Indemnitor shall indemnify the Indemnitee against all Expenses that are
incurred by the Indemnitee in connection with any action for indemnification or
advancement of Expenses from the Indemnitor under this Agreement or under any
D&O Insurance to the extent the Indemnitee is successful in such action, and, if
requested by the Indemnitee, shall (as soon as reasonably practicable, but in
any event no later than 60 calendar days, after receipt by the Indemnitor of a
written request therefor) advance such Expenses to the Indemnitee, subject to
the provisions of this Agreement.



Article 7
SETTLEMENT

7.1     Negotiation of a Settlement. With respect to a Claim or Action for which
the Indemnitor is obliged to indemnify the Indemnitee hereunder:

(a)     the Indemnitor may conduct negotiations towards a Settlement and, with
the written consent of the Indemnitee (which the Indemnitee agrees not to
unreasonably withhold), the Indemnitor may make such Settlement as it, acting
reasonably, deems appropriate or expedient in the circumstances; provided,
however, that the Indemnitee shall not be required, as part of any proposed
Settlement, to admit liability or agree to indemnify the Indemnitor in respect
of, or make contribution to, any compensation or other payment for which
provision is made by such Settlement; and

(b)     if the Indemnitee fails to give the Indemnitee's consent to the terms of
a proposed Settlement which is otherwise acceptable to the Indemnitor and the
claimant, the Indemnitor may require the Indemnitee to negotiate or defend the
Claim or Action independently of the Indemnitor and in such event any amount
recovered by such claimant in excess of the amount for which Settlement could
have been made by the Indemnitor, shall not be recoverable under this Agreement,
it being further agreed by the Parties that the Indemnitor shall only be
responsible for legal fees and costs up to the time at which such Settlement
could have been made.

7.2     Indemnitor's right to a Settlement. The Indemnitor shall have the right
to negotiate a Settlement in respect of any Claim or Action which is founded
upon any of the acts specified in section "8.1" hereinbelow. In the event that
the Indemnitor negotiates a Settlement in respect of any of the acts specified
in section "8.1" hereinbelow, the Indemnitee shall, within 60 calendar days of
the Indemnitor making demand therefor, pay any compensation or other payment for
which provision is made under the Settlement, and the Indemnitee will also pay,
and shall not seek indemnity or contribution from the Indemnitor, all fees,
costs and Expenses (including legal fees and disbursements on a full indemnity
basis) which result from the defence of the Claim or the Action in respect of
which the Settlement was made, including the cost of any investigation
undertaken by the Indemnitor in connection therewith, to the date the Settlement
was made.

-14-



--------------------------------------------------------------------------------



Article 8
EXCLUSIONS FROM INDEMNIFICATION

8.1     Indemnity Conditions. Notwithstanding the other provisions of this
Agreement and, in particular, under Article "3" hereinabove, the Indemnitor
shall not be obligated to indemnify or save harmless the Indemnified Parties
against and from any Action, Claim, Proceeding cost, damage, charge, Expense,
fine, liability, Losses or penalty in the following situations:

(a)     Certain matters: the Indemnitor shall not be obligated to indemnify the
Indemnitee on account of any Action, Claim or Proceeding with respect to:

(i)     remuneration paid to the Indemnitee if it is determined by final
Judgment or other final Judgment that such remuneration was in violation of law
(and, in this respect, both the Indemnitor and the Indemnitee have been advised
that the SEC believes that indemnification for liabilities arising under the
federal securities laws is against public policy and is, therefore,
unenforceable, and that claims for indemnification should be submitted to
appropriate courts for adjudication, as indicated in subsection "8(d)"
hereinbelow);

(ii)     a final Judgment rendered against the Indemnitee for an accounting,
disgorgement or repayment of profits made from the purchase or sale by the
Indemnitee of securities of the Indemnitor against the Indemnitee pursuant to
the provisions of Section 16(b) of the Exchange Act or other provisions of any
federal, state or local statute or rules and regulations thereunder;

(iii)     a final Judgment or other final adjudication that the Indemnitee's
conduct was in bad faith, knowingly fraudulent or deliberately dishonest or
constituted willful misconduct (but only to the extent of such specific
determination); or

(iv)     on account of conduct that is established by a final Judgment as
constituting a breach of the Indemnitee's duty of loyalty to the Indemnitor or
resulting in any personal profit or advantage to which the Indemnitee is not
legally entitled. For purposes of the foregoing sentence, a final Judgment or
other adjudication may be reached in either the underlying Claim, Action or
Proceedings in connection with which indemnification is sought or a separate
Claim, Action or Proceeding to establish rights and liabilities under this
Agreement;

(b)     Claims initiated by Indemnitee. any provision herein to the contrary
notwithstanding, the Indemnitor shall not be obligated to indemnify or advance
Expenses to the Indemnitee with respect to Actions, Claims or Proceedings
initiated or brought by the Indemnitee against the Indemnitor or its directors,
officers, employees or other agents and not by way of defense except with
respect to:

-15-



--------------------------------------------------------------------------------



(i)     Proceedings brought to establish or enforce a right to indemnification
under this Agreement or under any other agreement, provision in the Charter
Documents or applicable law; or

(ii)     any other Proceeding initiated by the Indemnitee that is either
approved by the Board or the Indemnitee's participation is required by
applicable law. However, indemnification or advancement of Expenses may be
provided by the Indemnitor in specific cases if the Board determines it to be
appropriate;

(c)     Unauthorized Settlements: any provision herein to the contrary
notwithstanding, the Indemnitor shall not be obligated pursuant to the terms of
this Agreement to indemnify the Indemnitee under this Agreement for any amounts
paid in Settlement of a proceeding effected without the Indemnitor's written
consent. Neither the Indemnitor nor the Indemnitee shall unreasonably withhold
consent to any proposed Settlement; provided, however, that the Indemnitor may
in any event decline to consent to (or to otherwise admit or agree to any
liability for indemnification hereunder in respect of) any proposed Settlement
if the Indemnitor is also a party in such Proceeding and determines in good
faith that such Settlement is not in the best interests of the Indemnitor and
its shareholders; and

(d)     Securities Act liabilities: any provisions herein to the contrary
notwithstanding, the Indemnitor shall not be obligated pursuant to the terms of
this Agreement to indemnify the Indemnitee or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Act or in any registration statement filed with the SEC under the Act.
The Indemnitee acknowledges that paragraph (h) of Item 512 of Regulation S-K
promulgated under the Act currently and generally requires the Indemnitor to
undertake in connection with any registration statement filed under the Act to
submit the issue of the enforceability of the Indemnitee's rights under this
Agreement in connection with any liability under the Act on public policy
grounds to a court of appropriate jurisdiction and to be governed by any final
adjudication of such issue. The Indemnitee specifically agrees that any such
undertaking shall supersede the provisions of this Agreement and be bound by any
such undertaking.



Article 9
NONEXCLUSIVITY AND SURVIVAL OF RIGHTS

9.1     Nonexclusively and survival of rights. The rights of the Indemnitee
hereunder will be in addition to any other rights the Indemnitee may have under
any provision of applicable law or equity, the Charter Documents and other
agreements, both as to action in the Indemnitee's official capacity and the
Indemnitee's action as an Agent of the Indemnitor, in any court in which a
proceeding is brought, and the Indemnitee's rights hereunder shall continue
after the Indemnitee has ceased acting as an Agent of the Indemnitor. The
obligations and duties of the Indemnitor to the Indemnitee under this Agreement
shall be binding on the Indemnitor and its successors and assigns until
terminated in accordance with its terms. The Indemnitor shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the
Indemnitor expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Indemnitor would be required to perform
if no such succession had taken place.

-16-



--------------------------------------------------------------------------------



No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of the Indemnitee under this Agreement in
respect of any action taken or omitted by the Indemnitee in the Indemnitee's
corporate status prior to such amendment, alteration or repeal. To the extent
that a change in the NRS, whether by statute or judicial decision, permits
greater indemnification or advancement of Expenses than would be afforded
currently under the Charter Documents, it is the intent of the Parties hereto
that the Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, by the Indemnitee shall not prevent the
concurrent assertion or employment of any other right or remedy by the
Indemnitee.



Article 10
TERM AND DURATION

10.1     Term and duration. All agreements and obligations of the Indemnitor
contained herein shall continue during the period that the Indemnitee is a
director, officer, consultant, employee, member, manager, trustee or Agent of
the Indemnitor or of any subsidiary or affiliate of the Indemnitor (or is or was
serving at the request of the Indemnitor as a director, officer, consultant,
employee or Agent of another corporation, partnership, joint venture, trust or
other enterprise) and shall continue thereafter (i) so long as the Indemnitee
may be subject to any possible Claim, Action or Proceeding relating to an
Indemnifiable Event (including any rights or appeal thereto) and (ii) throughout
the pendency of any Claim, Action or Proceeding (including any rights of appeal
thereto) commenced by the Indemnitee to enforce or interpret the Indemnitee's
rights under this Agreement, even if, in either case, the Indemnitee may have
ceased to serve in such capacity at the time of any such Claim, Action or
Proceeding.



Article 11
CHANGE IN CONTROL

11.1     Change in Control. At any time after there has been a Change in Control
of the Indemnitor, or a receiver or trustee in bankruptcy has been appointed,
the Indemnitee and the Indemnitee's advisors may review the information referred
to in section "5.7" hereinabove, subject to the conditions and restrictions set
out there, whether or not the Indemnitor's Board has provided the consent
referred to therein.



Article 12
PAYMENT DUPLICATION

12.1     Order of payments; subrogation; and no duplication of payments. The
Indemnitor shall not be liable under this Agreement to make any payment in
connection with any Claim made against the Indemnitee to the extent that the
Indemnitee has otherwise actually received payment (under an insurance policy,
the Charter Documents, this Agreement or otherwise) of the amounts otherwise
indemnifiable hereunder.



Article 13
GENERAL

13.1     Interpretation of Agreement. It is understood that the Parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification to the Indemnitee to the fullest extent now or hereafter
permitted by law.

-17-



--------------------------------------------------------------------------------



13.2     Payments. Unless stated otherwise, all monies to be paid hereunder
shall be paid within 10 calendar days of becoming payable.

13.3     Severability and construction. Each Article, section, paragraph, term
and provision of this Agreement, and any portion thereof, shall be considered
severable, and if, for any reason, any portion of this Agreement is determined
to be invalid, contrary to or in conflict with any applicable present or future
law, rule or regulation in a final unappealable ruling issued by any court,
agency or tribunal with valid jurisdiction in a proceeding to which any Party is
a party, that ruling shall not impair the operation of, or have any other effect
upon, such other portions of this Agreement as may remain otherwise intelligible
(all of which shall remain binding on the Parties and continue to be given full
force and effect as of the date upon which the ruling becomes final).

13.4     Contribution. To the fullest extent permissible under applicable law,
if the indemnification provided for in this Agreement is unavailable to the
Indemnitee, the Indemnitor, in lieu of indemnifying the Indemnitee, shall
contribute to the amounts incurred by the Indemnitee, whether for Expenses,
damages, losses, penalties (whether civil, criminal or otherwise), judgments,
fines or amounts paid or to be paid in settlement, including interest payable in
connection therewith, in connection with any Claim relating to an Indemnifiable
Event under this Agreement, in such proportion as is deemed fair and reasonable
in light of all of the circumstances of such Proceeding in order to reflect (i)
the relative benefits received by the Indemnitor and the Indemnitee as a result
of the events and transactions giving rise to such Proceeding and (ii) the
relative fault of the Indemnitee and the Indemnitor (and its other directors,
officers, employees and agents) in connection with such events and transactions.

13.5     Amendment. No supplement, modification, amendment, termination or
cancellation of this Agreement shall be binding unless executed in writing by
the Parties hereto.

13.6     Consents and waivers. No consent or waiver expressed or implied by
either Party in respect of any breach or default by the other in the performance
by such other of its obligations hereunder shall:

(a)     be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;

(b)     be relied upon as a consent to or waiver of any other breach or default
of the same or any other obligation;

(c)     constitute a general waiver under this Agreement; or

(d)     eliminate or modify the need for a specific consent or waiver pursuant
to this section in any other or subsequent instance.

13.7     Notice. All notices, demands or other communications required or
permitted to be given under this Agreement shall be in writing and shall be sent
by prepaid registered mail deposited in a recognized post office and addressed
to the Party entitled to receive the same, or delivered to such Party, at the
address for such Party as specified below:

(a)     if to the Indemnitor:

Duma Energy Corp.
800 Gessner, Suite 200, Houston, Texas, U.S.A., 77024
Fax:     (281) 408-4880
Attention:     President; and

-18-



--------------------------------------------------------------------------------



(b)     if to the Indemnitee:

u


u
Fax:     u .



The date of receipt of such notice, demand or other communication shall be the
date of delivery thereof if delivered, or, if given by registered mail as
aforesaid, shall be deemed conclusively to be the third business day after the
same shall have been so mailed, except in the case of interruption of postal
services for any reason whatsoever, in which case the date of receipt shall be
the date on which the notice, demand or other communication is actually received
by the addressee. Any Party may at any time and from time to time notify the
other Party in writing of a change of address and the new address to which
notice shall be given to it thereafter until further change.

13.8     Governing law. THE LAWS OF THE STATE OF NEVADA (WITHOUT GIVING EFFECT
TO ITS CONFLICTS OF LAW PRINCIPLES) GOVERN ALL MATTERS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, INCLUDING ITS INTERPRETATION, CONSTRUCTION,
PERFORMANCE AND ENFORCEMENT. WITH RESPECT TO ANY MATTERS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY PARTY MAY BRING THE RELATED LEGAL ACTION OR
PROCEEDING IN ANY COURT SITTING IN CORPUS CHRISTI, TEXAS. EACH PARTY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS SITTING IN CORPUS CHRISTI, TEXAS FOR
THE PURPOSES OF ALL SUCH LEGAL ACTIONS AND PROCEEDINGS.

13.9     Counterparts. This Agreement may be executed electronically by the
Parties in as many counterparts as may be necessary, and via facsimile if
necessary, each of which so signed being deemed to be an original and such
counterparts together constituting one and the same instrument and,
notwithstanding the date of execution, being deemed to bear the execution date
as set forth on the front page of this Agreement.

13.10     Headings. The headings of the Articles and sections of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction hereof.

13.11     Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement including, but not
limited to any prior indemnification agreements between the Parties; provided,
however, that this Agreement is a supplement to and in furtherance of the
Charter Documents, the NRS and any other applicable law, and shall not be deemed
a substitute therefor, and does not diminish or abrogate any rights of the
Indemnitee thereunder.

13.12     Survival. The indemnity and release herein provided for shall survive
the termination of the Indemnitee's position as a director and/or officer of the
Indemnitor, or a director and/or officer of any affiliate or subsidiary of the
Indemnitor, and the termination of this Agreement, and shall continue in full
force and effect thereafter.

13.13     Time of the essence. Time shall be of the essence of this Agreement.



-19-



--------------------------------------------------------------------------------



13.14     Further assurances. The Parties will from time to time after the
execution of this Agreement make, do, execute or cause or permit to be made,
done or executed, all such further and other acts, deeds, things, devices and
assurances in law whatsoever as may be required to carry out the true intention
and to give full force and effect to this Agreement.

13.15     Enurement. This Agreement shall enure to the benefit of and be binding
upon the Parties and their respective heirs, executors, administrators, legal
representatives, successors and permitted assigns.



IN WITNESS WHEREOF

the Parties have hereunto set their respective hands and seals as at the
execution date first written above.





The COMMON SEAL of


DUMA ENERGY CORP.,
the Indemnitor herein, was hereunto affixed
in the presence of:


___________________________________
Authorized Signatory

)
)
)
)
)
)
)
)






(C/S)

SIGNED, SEALED and DELIVERED by
u {INDEMNITEE}
the Indemnitee herein, in the presence of:

________________________________
Witness Signature

_____________________________
Witness Address
_____________________________

______________________________
Witness Name and Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)

u {INDEMNITEE}

__________